



COURT OF APPEAL FOR ONTARIO

CITATION: Kalra v. (Re),
    2015 ONCA 262


DATE: 20150417

DOCKET: C59244

Doherty, Cronk and Hourigan JJ.A.

IN THE MATTER OF GAURAV
    KALRA

AN APPEAL UNDER PART
    XX.1 OF THE
CODE

Andrew Menchynski, for the appellant

Kevin Rawluk, for the Crown respondent

Michelle OBonsawin, for the Brockville Mental Health
    Centre

Heard:  April 1, 2015

On appeal against the disposition of the Ontario Review
    board, dated July 9, 2014.

APPEAL BOOK ENDORSEMENT

[1]

Considering the entirety of the record, including the earlier
    disposition of this court and the medical evidence before the Board, we cannot
    say that the Boards order continuing the
status quo
(conditional
    discharge) was unreasonable or reflected a failure to approach its task in
    accordance with the binding authorities.  We do not read
Winko
as
    requiring that the Board identify a specific risk or harm in its assessment.

[2]

The evidence referable to certain cultural reactions to mental illness
    was not challenged before the Board.  In any event, the Board dealt with the
    attitude of the appellants parents toward his illness as opposed to the merits
    of the cultural explanation for that attitude.  The Board was correct in taking
    that approach and did not misapprehend that evidence.

[3]

The appeal is dismissed.


